
	
		I
		111th CONGRESS
		2d Session
		H. R. 5615
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Mr. Bilbray
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  medical device tax, and for other purposes.
	
	
		1.Repeal of medical device
			 taxSection 1405 of the Health
			 Care and Education Reconciliation Act of 2010, and the amendments made by such
			 section, are hereby repealed, and the Internal Revenue Code of 1986 shall be
			 applied and administered as if such section and amendments had never been
			 enacted.
		2.Revenue
			 offsetEffective on the date
			 of the enactment of this Act, the unobligated balance of the discretionary
			 appropriations made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) is hereby rescinded.
		
